Gilbert, J.
Where a father, having title and ownership of an automobile, lent it to a son for the purpose of the latter using it as a “ hack ” or “jitney” in a designated city, the son taking out'a license in his own name to conduct a “ jitney ” business, the profits arising therefrom belonging to the son, and where the automobile was seized by the officers in the possession of and driven by the son and found to contain a large quantity of whisky, the father having no knowledge that the car was to lie used in transporting whisky, and the petition for condemnation alleged that the son was the owner, the automobile could not be condemned and sold in a proceeding brought under § 20 *291of tlie prohibition act approved March 28, 1917 (Ga. Laws, Ex. Sess. 1917, p. 7). Shrouder v. Sweat, 148 Ga. 378 (96 S. E. 881) ; Lang v. Hitt, 149 Ga. 667 (101 S. E. 795). This ruling is made in response to questions certified by the Court of Appeals.
No. 1649.
June 18, 1920.
Questions certified by Court of Appeals (Case No. 10108).
W. D. Irvin and Benjamin E. Pierce, for plaintiff in error.
W. Inman Curry, solicitor, contra.

All the Justices concur, except Beck, P. J., and George, J., dissenting.